      Case 1:18-cv-10372-LAP Document 1-11 Filed 11/08/18 Page 1 of 2




BAPHOMET




                                         The First Amendment requires that the
US government must treat all religions equally. After a statue of the Ten
Commandments was donated to Oklahoma City by State Representative Mike
Ritze and placed outside the Oklahoma State Capitol, The Satanic Temple
offered to donate a its own statue of Baphomet – a pagan idol associated with
the Knights Templar conceived in the 11th century and whose image has evolved
over time. The most popular representation of Baphomet as a “Sabbatic Goat”
did not appear until 1856 when Eliphas Lévi published Dogmas and Rituals of
High Magic. The Satanic Temple has continued the tradition of adapting the
image of the mythical figure. The most notable difference is that Baphomet now
has a male chest. This was done for practical reasons such that the statue could
not be rejected by State governments on the grounds that it could be considered
obscene.


The Oklahoma City Supreme Court ordered the removal of the Ten
Commandments statue on the grounds that Oklahoma State law prohibits the
      Case 1:18-cv-10372-LAP Document 1-11 Filed 11/08/18 Page 2 of 2


use of state property to further religions. The offer to donate the Baphomet
statue to Oklahoma was then withdrawn; however, it is now being offered to
other states where a Ten Commandments statue appears on publicly owned
property. The Satanic Temple Baphomet monument will remain on exhibit at
Salem Art Gallery until it is placed alongside other religious monuments on public
property.


This representation features antecedents that include elements of
Zoroastrianism, Gnosticism, the figure of Melek Taus and Slayer’s debut album
cover. At its core is the union of opposites and the line of shadow and light.
Constructed in bronze, weighing over 3,000 pounds and standing seven and half
foot tall, the Salem Art Gallery is the temporary home of “Baphomet” – the most
politically-charged sculpture of our time.
